DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 19, 25 and 31 are rejected under 35 U.S.C. 103 as being unpatentable over KIM et al PG PUB 2019/0165905 in view of CHEN et al PG PUB 2014/0079002.
Re Claims 19, 25 and 31, KIM et al teaches NR (new radio) UE (an apparatus comprising a processor and transceiver) can receive PDCCH (a broadcast message) from a base station (a network device) which can configure the UE with a first UL carrier (NR uplink resource) and a second UL carrier (SUL) and to initiate a random access procedure to transmit a random access preamble via a specific UL carrier corresponding to an indicator (first indication information) associated with the PDCCH among the first UL carrier and second UL carrier to the base station [0012, 0100, 0101].  KIM et al fails to explicitly teach receiving “…second indication…indicates random access preamble;”.  However, CHEN et al teaches random access procedure in LTE supports non-contention random access procedure [0010 also See figure 2] whereby a .
Claims 20-23, 26-29, 32-35 are rejected under 35 U.S.C. 103 as being unpatentable over KIM et al PG PUB 2019/0165905 in view of CHEN et al PG PUB 2014/0079002 as applied to Claim 19 above and further in view of AHN et al PG PUB 2016/0302176.
Re Claims 20-22, 26-28, 32-34, KIM et al teaches ambiguity can be created when both NR UL band and LTE uplink are configured for the UE [0101].  KIM et al fails to explicitly teach “receiving a third indication information….indicates that the first indication information is carried in a CIF.” or the “a third field…indicates the NR uplink resource or SUL resource”.  However, AHN et al teaches the base station can set the CIF in the DCI signaling for indicating uplink component carrier identifier in the CIF field [0011].  By combining the teaching, the specific UL carrier information can be mapped into the CIF 
Re Claims 23, 29, 35, AHN et al teaches DCI (the broadcast message) includes RA field (a first field comprises at least two indication states) used for indicating uplink scheduling information (an amount of configuration information) [0012] whereby the RA field with the CIF field configures the NR uplink resource and the SUL resources.
Claims 24, 30, 36 are rejected under 35 U.S.C. 103 as being unpatentable over KIM et al PG PUB 2019/0165905 in view of CHEN et al PG PUB 2014/0079002 as applied to Claim 19 above and further in view of YANG et al PG PUB 2019/0222402.
Re Claims 24, 30, 36, KIM et al in view of CHEN et al teaches LTE supports both contention base random access and non-contention base random access [See figures 1 and 2 of CHEN et al].  KIM et al in view of CHEN et al fails to explicitly teach the “broadcast message” comprises “a second field comprises at least two indication” carries all configuration information for configuring a non-contention based random access resources.  However, YANG et al teaches the in order to indicate a non-contention based random access procedure with a PDCCH order, DCI format 1A (a second field comprises at least two indication) is used [0097] where the format includes scheduling information associated the CIF [0110] to indicates non-contention based random access resource comprises for either the NR uplink resource and SUL resource of KIM et al wherein the DCI format 1A would have includes all configuration information to perform the non-contention based random access procedure.  One skilled in the art would have been motivated to have used the DCI format 1A to differentiate between contention base and non-contention base random access procedure.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW LEE whose telephone number is (571)272-3130.  The examiner can normally be reached on Monday-Friday 8:30AM-5PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hassan Kizou can be reached on 571272.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/CHI HO A LEE/           Primary Examiner, Art Unit 2472